ITEMID: 001-82599
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF GRIVNEAC v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Nicolas Bratza
TEXT: 5. The applicant was born in 1946 and lives in Chisinau.
6.
7. The applicant initiated court proceedings against a private individual. On 6 October 2000 the Centru District Court awarded him 2,000 United States Dollars (USD). No appeal was lodged and the judgment became final and enforceable fifteen days later. He obtained an enforcement warrant, which the bailiff did not enforce.
8. In response to a request of the Centru District Court dated 22 December 2000, the Chişinău Land Register stated that the debtor did not have any real estate registered in Chişinău.
9. On 14 February 2001 a bailiff established that the debtor did not live at the address indicated by the applicant and that, accordingly, it was impossible to enforce the judgment.
10. On 6 March 2001 the debtor's wife paid the applicant USD 1,000.
11. On 16 March 2001 the Centru District Court ordered the local police to determine the debtor's whereabouts. On an unknown date a copy of the decision was sent to the local police station. On 3 February 2004 the police decided to take steps to locate the debtor. According to the police, the debtor cannot be found.
12. The judgment of 6 October 2000 has not been enforced to date.
13. The relevant domestic law has been set out in Prodan v. Moldova (no. 49806/99, ECHR 2004III (extracts)).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
